Case: 19-60640       Document: 00515458546         Page: 1    Date Filed: 06/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-60640                            June 19, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk



RAMANPREET SINGH SANDHU,

                                                  Petitioner,

versus

WILLIAM P. BARR, U.S. Attorney General,

                                                  Respondent.




                          Petition for Review of an Order of
                          the Board of Immigration Appeals
                                  No. A 215 552 759




Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *

       Ramanpreet Sandhu seeks review of the dismissal by the Board of



       *Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5TH CIRCUIT RULE 47.5.4.
    Case: 19-60640     Document: 00515458546     Page: 2   Date Filed: 06/19/2020


                                  No. 19-60640

Immigration Appeals (“BIA”) of his appeal from the denial by the Immigration
Judge (“IJ”) of his application for asylum. Because he did not brief the BIA’s
dismissal of his claims for withholding of removal and protection under the
Convention Against Torture, those issues are waived. See Monteon-Camargo
v. Barr, 918 F.3d 423, 428 (5th Cir. 2019).

      We review the decision of the BIA and will consider the IJ’s decision only
to the extent it influenced the BIA. Shaikh v. Holder, 588 F.3d 861, 863 (5th
Cir. 2009). We review questions of law de novo and factual findings for sub-
stantial evidence. Id. Under the substantial evidence standard, “[t]he alien
must show that the evidence was so compelling that no reasonable factfinder
could conclude against it.” Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009).
To qualify for asylum, an alien must prove that he either has suffered past
persecution or has a well-founded fear of future persecution in his native coun-
try. 8 C.F.R. § 208.13(b).

      Sandhu’s contention that he has established past persecution need not
be addressed because the BIA assumed that.          See I.N.S. v. Bagamasbad,
429 U.S. 24, 25 (1976). He also contends that the BIA erred when it purported
to affirm the IJ’s finding that the Department of Homeland Security (“DHS”)
had rebutted the presumption of a well-founded fear of future persecution by
establishing that Sandhu could have reasonably and safely relocated within
India, when the IJ made no such finding. Because Sandhu could have, but did
not, raise this issue in a motion to reopen or for reconsideration before the BIA,
we do not have jurisdiction to review it. See Omari v. Holder, 562 F.3d 314,
319-20 (5th Cir. 2009).

      Sandhu contends that the IJ and BIA erred by disregarding his testi-
mony that he felt unsafe in Delhi when concluding that the DHS had rebutted
the presumption of future persecution by demonstrating that Sandhu could


                                        2
    Case: 19-60640     Document: 00515458546     Page: 3   Date Filed: 06/19/2020


                                  No. 19-60640

have safely and reasonably relocated to a different part of India. Although “an
alien cannot be forced to live in hiding to avoid persecution,” Singh v. Sessions,
898 F.3d 518, 522 (5th Cir. 2018), Sandhu’s claim that he was in hiding while
he lived at the gurdwara in Delhi finds little, if any, support in the record.

      Sandhu specifically testified that he was in hiding while in his relative’s
house in Jalandhar, while he stated only that he stayed and ate at the gurd-
wara in Delhi. Other than phone calls, Sandhu admittedly did not encounter
his persecutors for the years he lived in Delhi. Although he testified that
unknown persons were looking for him while he was in Delhi, there is no evi-
dence in that record that those people were members of the political parties
responsible for earlier attacks against him.

      Accordingly, the BIA did not err in finding that Sandhu failed to demon-
strate his entitlement to asylum. See Wang, 569 F.3d at 536−37. The petition
for review is DISMISSED in part for want of jurisdiction and DENIED in part.




                                        3